             Case 4:20-cv-01691-DMR Document 103 Filed 08/17/21 Page 1 of 5




 1    Todd Espinosa (SBN 209591)                      ERNEST M. ISOLA (SBN: 191486)
      Law Office of Todd Espinosa                     eisola@grsm.com
 2    2000 Broadway Street                            JESSICA L. CLOUSE (SBN: 294671)
      Redwood City, California 94063                  jclouse@grsm.com
 3    650-241-3873 telephone                          GORDON REES SCULLY
      650-409-2550 facsimile                          MANSUKHANI, LLP
 4    tie@toddespinosalaw.com                         275 Battery Street, Suite 2000
                                                      San Francisco, CA 94111
 5    Navneet K. Grewal (SBN 251930)                  Telephone: (415) 875-3145
      Navneet.Grewal@disabilityrightsca.org           Facsimile: (415) 986-8054
 6    Lucia J. Choi (SBN 307384)
      Lucia.Choi@disabilityrightsca.org               Attorneys for Defendant and Counter-
 7    Disability Rights California                    Complainant
      350 South Bixel Street, Suite 290               DANA OGDEN, INDIVIDUALLY AND
 8    Los Angeles, CA 90017                           AS TRUSTEE OF THE OGDEN 1997
      Telephone: (213) 213-8000                       TRUST, AS RESTATED AND AMENDED
 9    Facsimile: (213) 213-8001

10    Attorneys for Plaintiff-Relator and Counter-
      Defendant Thomas Grinner and Counter-
11    Defendant Aisha Bailey

12    (Additional counsel listed on following page)

13                               UNITED STATES DISTRICT COURT

14                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

15                                       OAKLAND DIVISION

16   UNITED STATES OF AMERICA, ex rel.                 Case No. 4:20-cv-01691-DMR
     THOMAS GRINNER,
17                                                     STIPULATED REQUEST FOR ORDER
            Relator,                                   CHANGING TIME OF FURTHER
18                                                     CASE MANAGEMENT CONFERENCE
     v.                                                AND ORDER (AS MODIFIED)
19
     DANA OGDEN, individually and as trustee of        Date: n/a
20   THE OGDEN 1997 TRUST, as restated and             Time: n/a
     amended,                                          Before: Hon. Donna M. Ryu
21
            Defendant.
22

23   AND COUNTERCLAIM

24
     U.S.A. ex rel. GRINNER v. OGDEN, No. 4:20-cv-01691-DMR
     STIPULATED REQUEST FOR ORDER CHANGING TIME AND ORDER (AS MODIFIED)
             Case 4:20-cv-01691-DMR Document 103 Filed 08/17/21 Page 2 of 5




 1   Palmer Buchholz (SBN 307020)
     Bay Area Legal Aid
 2   1735 Telegraph Avenue
     Oakland, California 94612
 3   (510) 250-5257 telephone
     (510) 663-4740 facsimile
 4   pbuchholz@baylegal.org

 5   Nubyaan S. Scott (SBN 331584)
     Nubyaan.Scott@disabilityrightsca.org
 6   Disability Rights California
     1831 K Street
 7   Sacramento, CA 95811
     Telephone: (213) 213-8000
 8   Facsimile: (213) 213-8001

 9   Attorneys for Plaintiff-Relator and Counter-
     Defendant Thomas Grinner and Counter-
10   Defendant Aisha Bailey

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     U.S.A. ex rel. GRINNER v. OGDEN, No. 4:20-cv-01691-DMR
     STIPULATED REQUEST FOR ORDER CHANGING TIME AND ORDER (AS MODIFIED)
              Case 4:20-cv-01691-DMR Document 103 Filed 08/17/21 Page 3 of 5




 1          Pursuant to Civil Local Rule 6-2, Plaintiff-Relator and Counter-Defendant Thomas

 2   Grinner, Counter-Defendant Aisha Bailey and Defendant and Counter-Complainant Dana Ogden

 3   (collectively, the “Parties”) respectfully submit this stipulated request for an order extending the

 4   dates for the further case management conference and the filing of the updated joint case

 5   management statement forth in this Court’s July 19, 2021 stipulated order until after the October

 6   1, 2021 mediation date that has been reserved in this case. See Dkt. No. 100.

 7          On February 25, 2021, the Court referred this case to mediation through the ADR

 8   Program to take place within 90 days or as soon thereafter convenient to the assigned mediator’s

 9   calendar. See Dkt No. 64.

10          On March 9, 2021, the Court appointed Howard Herman, Esq. of JAMS as mediator. See

11   Dkt. No. 70.

12          Mediation was set for May 14, 2021 at 12:00 p.m. before Mr. Herman. See 3/25/2021

13   Docket Entry.

14          Shortly before the May 14, 2021 mediation, JAMS staff informed counsel for the Parties

15   that Mr. Herman was not available to proceed on the scheduled day due to an emergency.

16          In their July 13, 2021 stipulation and request regarding the continuance of trial and

17   pretrial dates, the Parties explained that they expected to be able to schedule mediation in this

18   case in July or August 2021. See Dkt. No. 99. However, based on the Parties’ and mediator’s

19   availability, October 1, 2021 is the earliest date that the Parties have been able to reserve.

20          In light of the later than expected mediation date and in an effort to avoid the potentially

21   unnecessary expenditure of time by the Court and the Parties, counsel for the Parties believe that

22   a limited postponement of the further case management conference and updated joint case

23   management statement in this case is warranted. The Parties therefore respectfully make this

24
     U.S.A. ex rel. GRINNER v. OGDEN, No. 4:20-cv-01691-DMR
     STIP. REQUEST FOR ORDER CHANGING TIME AND ORDER (AS MODIFIED)                                    Page 1
              Case 4:20-cv-01691-DMR Document 103 Filed 08/17/21 Page 4 of 5




 1   stipulated request for the following extensions of the dates specified in the Court’s July 19, 2021

 2   stipulated order (Dkt. No. 100):

 3          (i)     that the September 15, 2021 further case management conference be reset for

 4                  October 20, 2021 at 1:30 pm by Zoom video conference; and

 5          (ii)    that the September 8, 2021 date for filing the updated joint case management

 6                  statement be extended to October 13, 2021.

 7          At the suggestion of the Court’s ADR Program and JAMS staff, the Parties further

 8   respectfully request that the Court extend the mediation deadline set forth in its prior order (Dkt.

 9   No. 64) to October 1, 2021, or as soon thereafter as is convenient to the mediator’s calendar.

10

11                                                 Respectfully submitted,

12   Date: August 13, 2021                         /s/ Todd Espinosa
                                                   Todd Espinosa
13                                                 Law Office of Todd Espinosa

14                                                 Navneet K. Grewal
                                                   Lucia J. Choi
15                                                 Nubyaan S. Scott
                                                   Disability Rights California
16
                                                   Palmer Buchholz
17                                                 Bay Area Legal Aid

18                                                 Attorneys for Plaintiff-Relator and Counter-
                                                   Defendant Thomas Grinner and Counter-Defendant
19                                                 Aisha Bailey

20

21

22

23

24
     U.S.A. ex rel. GRINNER v. OGDEN, No. 4:20-cv-01691-DMR
     STIP. REQUEST FOR ORDER CHANGING TIME AND ORDER (AS MODIFIED)                                 Page 2
               Case 4:20-cv-01691-DMR Document 103 Filed 08/17/21 Page 5 of 5




 1   Date: August 13, 2021                         /s/ Ernest M. Isola
                                                  ERNEST M. ISOLA
 2                                                JESSICA L. CLOUSE
                                                  GORDON REES SCULLY MANSUKHANI, LLP
 3
                                                  Attorneys for Defendant and Counter-Complainant
 4                                                DANA OGDEN, INDIVIDUALLY AND AS
                                                  TRUSTEE OF THE OGDEN 1997 TRUST, AS
 5                                                RESTATED AND AMENDED

 6

 7
     Civ. L.R. 5-1 Attestation — I attest that the signatories to this document have concurred in its
 8   filing. /s/ Todd Espinosa

 9

10
                                            ORDER
11
             Pursuant to stipulation, IT IS SO ORDERED AS MODIFIED.
12
                                                                   ISTRIC
13
                                                              TES D      TC
     Date:     August 17, 2021                              TA
14                                                HON. DONNA M. RYU
                                                                                   O
                                                       S




                                                                                    U
                                                      ED




                                                  UNITED STATES MAGISTRATE JUDGE     RT
                                                                             D
                                                                       RDERE
                                                  UNIT




15                                                               S O O
                                                           IT IS      DIFIED
                                                              AS MO
                                                                                            R NIA

16
                                                                                       u
                                                                           a M. Ry
                                                  NO




17                                                                  onn
                                                                                           FO




                                                            Judge D
                                                   RT




                                                                                       LI




18                                                         ER
                                                       H




                                                                                       A




                                                                N                      C
19                                                                  D IS T IC T   OF
                                                                          R
20

21

22

23

24
     U.S.A. ex rel. GRINNER v. OGDEN, No. 4:20-cv-01691-DMR
     STIP. REQUEST FOR ORDER CHANGING TIME AND ORDER (AS MODIFIED)                                  Page 3
